Name: Commission Regulation (EC) No 850/96 of 8 May 1996 deferring the final date for sowing certain arable crops in certain areas in the 1996/97 marketing year
 Type: Regulation
 Subject Matter: farming systems;  economic policy;  Europe
 Date Published: nan

 No L 115/ 10 EN Official Journal of the European Communities 9 . 5 . 96 COMMISSION REGULATION (EC) No 850/96 of 8 May 1996 deferring the final date for sowing certain arable crops in certain areas in the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2989/95 (2), and in particular Article 12 thereof, 1765/92 (% as last amended by Regulation (EC) No 428/96 f), sets 15 May as the final date for sowing oilseeds; whereas Commission Regulation (EC) No 1055/94 of 5 May 1994 deferring the final date for sowing oilseeds in certain areas (8), amended by Regulation (EC) No 919/95 (9), defers the final date for sowing oilseeds in certain regions; Whereas because of the particularly severe weather condi ­ tions this year, the final dates for sowing seeds fixed for Austria, Finland and Sweden cannot be complied with in all cases; whereas, in consequence, the time limit for sowing cereals, oilseeds, protein crops and linseed for the 1996/97 marketing year should be deferred and fixed at 15 June for all of Finland and Sweden ; whereas as regards Austria, the final date for sowing maize and soya for the 1996/97 marketing year should be deferred to 31 May for the entire country, whereas to do so Regulations (EEC) No 1765/92, (EEC) No 2294/92, (EEC) No 2295/92, (EC) No 1055/94 and (EC) No 918/95 should be waived as permitted by the seventh indent of Article 12 of Regula ­ tion (EEC) No 1765/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, Whereas Article 10 (2) of Regulation (EEC) No 1765/92 stipulates that, to qualify for the compensatory payments for cereals, protein crops and linseed under the support system for certain arable crops, the producers must have sown the seed at the latest by 15 May preceding the rele ­ vant harvest; Whereas Article 2 ( 1 ) (c) and (d) of Commission Regula ­ tion (EEC) No 2295/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the protein crops referred to Council Regulation (EEC) No 1 765/92 (3), as last amended by Regulation (EC) No 3347/93 (4), fixes 1 5 May as the final date for sowing protein crops; HAS ADOPTED THIS REGULATION: Whereas Commission Regulation (EC) No 918/95 of 26 April 1995 deferring the final date for sowing certain arable crops in certain areas (*), which derogates from Regulations (EEC) No 1765/92 and (EEC) No 2295/92 defers the final date applicable for sowing arable crops other than oilseeds in Finland and Sweden ; Article 1 The final date for crop sowings in Austria, Finland and Sweden for the 1996/97 marketing year are fixed in the Annex hereto. Whereas Article 11 of Regulation (EEC) No 1765/92 lays down that to qualify for an advance payment, the producer must have sown the oilseeds at the latest by a date fixed by the Commission; whereas in this regard Article 2 ( 1 ) (c) and (d) of Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 May 1996 . (  ) OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 312, 23. 12. 1995, p. 5. O OJ No L 221 , 6. 8 . 1992, p. 28. (4) OJ No L 300, 7. 12. 1993, p. 5 . (*) OJ No L 95, 27. 4. 1995, p. 12. (*) OJ No L 221 , 6. 8 . 1992, p. 22. 0 OJ No L 60, 9. 3 . 1996, p. 6. (8) OJ No L 115, 6. 5. 1994, p. 9. f) OJ No L 95, 27. 4. 1995, p. 16 . 9 . 5 . 96 I EN I Official Journal of the European Communities No L 115/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX Final date for sowing crops for the 1996/97 marketing year Crops Member State Region Final date Maize, soya Austria The entire country 31 May 1996 Cereals , oilseeds, protein crops and linseed Finland The entire country 15 June 1996 Cereals , oilseeds, protein crops and linseed Sweden The entire country 15 June 1 996